Title: From George Washington to John Hancock, 22 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 22d 1776

I do myself the Honor to transmit Congress, a Copy of a Letter I received yesterday Evening by Express from Genl Livingston—Also Copies of three Reports from Colo. Hand.
Though the Intelligence reported by the Spy on his return to Genl Livingston, has not been confirmed by the Event he mentions, an Attack last night, there is every reason to beleive that One is shortly designed. The falling down of Several Ships Yesterday Evening to the Narrows crouded with men—Those succeeded by Many more this morning, And a great number of Boats parading around them as I was just now Informed, with Troops—are all circumstances Indicating an Attack, and It is not Improbable It will be made to day. It could not have happened last night, by reason of a Most violent Gust.
We are making every preparation to receive ’em, and I trust, under the Smiles of providence with our own exertions, That my next, If they do attack, will transmit an Account that will be pleasing to every Friend of America and to the rights of Humanity. I have the Honor to be with all possible respect Sir Your Most Obedt Servt

Go: Washington

